Name: Commission Regulation (EEC) No 1312/81 of 15 May 1981 correcting Regulation (EEC) No 1087/81 on the sale by tendering procedure of boned beef held by certain intervention agencies and intended for export, and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: animal product;  trade policy;  trade
 Date Published: nan

 16 . 5 . 81 Official Journal of the European Communities No L 130/23 COMMISSION REGULATION (EEC) No 1312/81 of 15 May 1981 correcting Regulation (EEC) No 1087/81 on the sale by tendering procedure of boned beef held by certain intervention agencies and intended for export, and amending Regulation (EEC) No 1687/76 HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Annex I B to Regulation (EEC) No 1087/81 is hereby replaced by the following : 'Plates and flanks and forequarters (excluding cube rolls , shins and briskets) shall be packed as a solid block in cardboard containers lined with a poly ­ ethylene sheet at maximum 28-5 kg gross per pack'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece , and in particular Article 7 (3) thereof, Whereas Regulation (EEC) No 1087/81 (2 ) opened an invitation to tender for the sale of boned beef held by the French and Irish intervention agencies ; Whereas verification has shown that Annex I of the said Regulation does not, as a result of an error, corres ­ pond to that placed before the Management Committee for Beef and Veal for an opinion ; Whereas the Regulation in question should therefore be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 25 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1981 . For the Council Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 113 , 25 . 4 . 1981 , p . 6 .